NO. 07-12-0165-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  AUGUST 15, 2012
                          ______________________________

                           DAMIEN HERNANDEZ CORTEZ,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                  NO. 62,862-D; HON. DON EMERSON, PRESIDING
                        _______________________________

                     Dissent from Denial of Motion for Rehearing
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       I respectfully dissent from the decision to deny Appellant's Motion for Rehearing of

the panel opinion in Cortez v. State, No. 07-12-0165-CR, 2012 Tex. App. LEXIS 5484

(Tex.App.--Amarillo July 10, 2012, no pet. h.). Pursuant to that opinion, Appellant's

appeal was dismissed for the failure to file a trial court certification in compliance with

Rule 25.2(d) of the Texas Rules of Appellate Procedure. The opinion did indicate that

we would reconsider that decision should a valid certification be filed within the period
allowed for rehearing. Prior to issuing that opinion, this Court did notify the trial judge

and the court clerk that "[t]he record does not contain a certification of the defendant's

right of appeal signed by the defendant." (Emphasis in original). Accompanying

Appellant's Motion for Rehearing is a certification signed by the defendant, albeit not

signed by the trial judge. The majority is now prepared to deny that motion for rehearing

because the certification does not include the judge's signature.1

        It is the mandatory duty of the trial court to enter a certification of the defendant's

right of appeal each time it enters a judgment of guilt. Tex. R. App. P. 25.2(a)(2). This

is an appeal of a judgment entered following a jury trial after a plea of "not guilty." It

appears to me that the denial of Appellant's right of appeal on this hyper-technical

interpretation of the Rules of Appellate Procedure is a waste of valuable judicial

resources --- the very thing Rule 25.2 was designed to prevent. See Tex. R. App. P. 2

(allowing this Court to suspend the operation of a rule of appellate procedure to "expedite

a decision," but not allowing suspension of any provision of the Texas Code of Criminal

Procedure.) Because Appellant's right of appeal is apparent from the face of the record,

I would grant the motion and reinstate Appellant's appeal.



                                                              Patrick A. Pirtle
                                                                  Justice
Publish.

1
 Certification of Defendant's Right of Appeal is a procedure created by Rule 25.2 of the Texas Rules of
Appellate Procedure, designed to expedite the early dismissal of non-meritorious appeals in criminal cases.
While Rule 25.2(d) does require that the certification include a notice that the defendant has been informed
of his/her rights concerning an appeal, as well as any right to file a pro se petition for discretionary review,
and that the notification be signed by the defendant, there is no corresponding requirement that the trial
court sign the certification. But see Appendix F (providing for the judge's signature). All that is required is
that the trial court enter it. There is no corresponding provision in the Texas Code of Criminal Procedure.

                                                       2